Citation Nr: 0615965	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-42 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from October 1943 
to January 1946 and from May 1951 to November 1954; he also 
reported service in the Army Reserves.  

In July 2005, the Board of Veterans' Appeals (Board) denied 
entitlement to an initial compensable evaluation for service-
connected hearing loss in the left ear and remanded the 
issues of entitlement to service connection for hearing loss 
in the right ear and tinnitus to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota for additional development.

A motion to advance this case on the Board's docket, which 
was received by the Board on June 16, 2005, was granted by 
the Board on June 17, 2005 for good cause shown due to the 
veteran's age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  


FINDINGS OF FACT

1.  The evidence of record does not show hearing loss in the 
left ear that is related to military service.

2.  The evidence of record does not show tinnitus that is 
related to military service.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  A letter sent by VA to the 
veteran in August 2005 stated "[i]f there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence that has 
not previously been considered in your possession that 
pertains to your claim, please send it to us."  
Consequently, the duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.  Additionally, the Board 
notes that the veteran was informed in a March 2006 
Supplemental Statement of the Case from VA of the relevant 
law on disability ratings and effective dates if either of 
his claims was granted.  Moreover, since the veteran's claims 
for service connection for hearing loss in the right ear and 
for tinnitus are being denied, no disability rating or 
effective date will be assigned.  Consequently, there can be 
no possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  Nexus opinions were 
obtained in October 2003 and February 2006.  Although, as a 
result of the Board's July 2005 remand, VA was able to obtain 
service medical records for the veteran's second tour of 
active duty, an attempt to obtain any additional medical 
records related to the veteran's service in the Reserves did 
not produce any records.  Rather, there is a notation in the 
claims file that the Defense Personnel Records Imaging System 
was negative for records on the veteran.  Consequently, the 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  There is no indication that 
additional relevant evidence exists, and the veteran has not 
pointed to any additional information that needs to be added 
to his VA claims folder with respect to the issues decided 
herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The veteran has contended that he was exposed to acoustic 
trauma in service and that he currently has hearing loss in 
the right ear and tinnitus due to service.  

The veteran's service medical records for his first tour of 
duty do not contain any complaints or findings of hearing 
loss or tinnitus.  It was noted in July 1954 that the veteran 
had an earache in his right ear , and otitis media was 
diagnosed; acute otitis externa was diagnosed later in July 
1954.  In August 1954, he had external otitis in the right 
ear with pain and diminished hearing.  His hearing on 
discharge examination in November 1954 was 15/15 in the right 
ear for whispered and spoken voice.  Hearing tests in March 
1957, July 1958, and February 1964 showed hearing of 15/15 
for whispered voice.  There were no complaints or findings of 
tinnitus during his second tour of duty.

The initial post-service medical evidence of either of these 
disabilities at issue was on VA evaluation in October 2003, 
which is approximately 49 years after final active service 
discharge, when mild sensorineural hearing loss in the right 
ear was diagnosed.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Turning to the question of whether there is medical nexus 
evidence in support of either of the claims, the only nexus 
evidence on file is against the claims.  It was concluded by 
a VA examiner in both October 2003 and February 2006, after 
review of the claims file and audiologic examination of the 
veteran, that, because hearing loss in the veteran's right 
ear is not shown for many years after active service 
discharge and was more likely the result of aging and is not 
related to service.  The examiner in February 2006, further 
stated that the right ear hearing loss is not due to military 
noise exposure due to head shadow effect and intra-aural 
attenuation.  The examiner also concluded on both 
examinations that there was no evidence on file to support a 
claim for tinnitus.  Accordingly, service connection for 
hearing loss in the right ear and tinnitus is denied.

The Board has considered the veteran's assertions that he 
currently has hearing loss and tinnitus due to service.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, to include a 
determination that he has hearing loss and tinnitus as a 
result of military service.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss in the right 
ear and tinnitus, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


